Exhibit 10.22

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (this “Agreement”) is made August 17, 2012, by and among
CSCC PROPERTY HOLDINGS, LLC, a Georgia limited liability company, and CSCC
NURSING, LLC, a Georgia limited liability company (with their respective
successors and assigns, being collectively referred to as “Borrowers”) and
CONTEMPORARY HEALTHCARE FUND I, L.P., a Delaware limited partnership (with its
successors and assigns, “Secured Party”).

 

R E C I T A L S:

 

WHEREAS, Borrowers are borrowing up to $600,000 (the “Loan”) from Secured Party
evidenced by a promissory note of even date herewith (as amended from time to
time, the “Note”), a Loan Agreement by and between Borrowers and Secured Party
dated of even date herewith (as amended from time to time, the “Loan Agreement”)
and certain other agreements and instruments (collectively, with the Note, the
Loan Agreement and this Agreement, the “Loan Documents”);

 

WHEREAS, to induce Secured Party to make the Loan to Borrowers upon the terms
and conditions set forth in the Loan Agreement and other Loan Documents and as
security for the payment and performance of Borrowers’ obligations to Secured
Party under the Loan Agreement and the other Loan Documents, it is the intent of
Borrowers to pledge and to grant to Secured Party for the benefit of Secured
Party, a security interest in certain property of Borrowers and to create such a
security interest as hereinafter provided;

 

WHEREAS, capitalized terms used herein but not defined herein shall have the
meanings as set forth in the Loan Agreement;

 

NOW, THEREFORE, it is hereby agreed as follows:

 

ARTICLE I
GRANT OF SECURITY INTEREST; COLLATERAL

 

1.1.         Grant of Security Interest.  Borrowers hereby pledge and grant to
Secured Party for the benefit of Secured Party, a lien and security interest in
and to the property described in Section 1.2 below (collectively and severally,
the “Collateral”) to secure payment and performance of the Loan Obligations of
Borrowers to Secured Party.

 

1.2.         Collateral.  The Collateral shall consist of all of Borrowers’
tangible and intangible property and all other tangible and intangible assets of
Borrowers wherever located, whether now owned or hereafter acquired, and any
additions, replacements, accessions, or substitutions thereof and all cash and
non-cash proceeds and products thereof as set forth on Exhibit A hereto.

 

1

--------------------------------------------------------------------------------


 

ARTICLE II
REPRESENTATIONS AND WARRANTIES

 

2.1.         Representations and Warranties. Each Borrower hereby represents and
warrants to Secured Party that at all times from the date of this Agreement to
and including the date payment and performance of the Loan Obligations has been
completed in full:

 

(a)           Each Borrower is a limited liability company, duly organized,
validly existing, and possessing all powers and authority to own its property
and to conduct the business in which it is engaged as well as all other rights
and privileges generally granted by the states of their organization. Borrowers
have the full right and power to grant the security interest contemplated
hereunder subject to any limitations which may be imposed by applicable law on
the assignment of Medicare and Medicaid accounts receivable.

 

(b)           There is no action, suit or proceeding pending or, to the best of
the Borrower’s knowledge, threatened against Borrowers that Borrowers would be
expected to have a Material Adverse Effect on the Collateral, or Borrowers’
rights and interests therein.

 

(c)           Borrower warrants that the Collateral consisting of Contract
Rights, Chattel Paper, Accounts, or General Intangibles is (i) genuine and
enforceable in accordance with its terms, except as such enforcement may be
limited by bankruptcy, insolvency, reorganization, receivership, moratorium, or
other laws relating to the rights of creditors generally and by general
principles of equity; (ii) not subject to any defense, set-off, claim or
counterclaim (other than write-offs in the ordinary course of business and other
than recoupment rights possessed by any Health Regulatory Authority) of a
material nature against Borrowers, except as to which Borrowers have notified
Secured Party prior to the execution of this Agreement; and (iii) not subject to
any other circumstances that would impair the validity, enforceability, value,
or amount of the Collateral except for Permitted Encumbrances which exist or may
exist upon the Collateral.

 

ARTICLE III
COVENANTS OF BORROWERS

 

3.1.         Covenants of Borrowers.  So long as the Note remains unpaid,
Borrowers shall:

 

(a)           ensure that all acts that may be necessary to maintain, preserve
and protect the Collateral are done;

 

(b)           perform all of their obligations hereunder and under the other
Loan Documents when due and before any such obligations are delinquent;

 

(c)           procure, execute and deliver from time to time any endorsements,
assignments, financing statements or other writings Secured Party deems
necessary or appropriate to perfect, maintain and protect its interest hereunder
and the priority thereof except to the extent such delivery would conflict with
Borrowers’ obligations to another creditor which is a party to a subordination
agreement with Secured Party;

 

2

--------------------------------------------------------------------------------


 

(d)           except as permitted in the Loan Documents or as otherwise approved
in writing by Secured Party, not surrender, sell, encumber, assign, pledge or
otherwise dispose of or transfer the Collateral and keep the Collateral free of
all levies and security interests or other liens or charges other than Permitted
Encumbrances;

 

(e)           subject to Borrowers’ right to contest the same in accordance with
applicable law, provided such contest does not present a risk of forfeiture of
any of the Collateral, pay all taxes, assessments, charges, encumbrances and
liens now or hereafter imposed upon or affecting the Collateral prior to the
time the same becomes delinquent;

 

(f)            permit Secured Party and/or its authorized representatives access
to the Facility on advance written notice and during normal business hours to
inspect and copy Borrowers’ books and records related to the Collateral provided
no material disturbance or damage is caused to the operation of the Facility, as
defined in the Loan Agreement.

 

(g)           except as permitted in, or required by, the Loan Documents or as
otherwise approved in writing by Secured Party, not amend, modify or supplement
in any material respect any lease, contract or agreement contained in the
Collateral or waive any material provision therein, without prior written
consent of Secured Party;

 

(h)           with respect to any Collateral that is instruments, chattel paper
and negotiable documents, properly assign to, and, to the extent necessary to
perfect Secured Party’s interest therein, and deposit originals to be held by
Secured Party, unless Secured Party shall hereafter otherwise direct or consent
in writing or except to the extent such delivery would conflict with Borrowers’
obligations to another creditor which is a party to a subordination agreement
with Secured Party;

 

(i)            with respect to any Collateral that is uncertificated securities
of Borrowers that have been pledged, by the holder registered on the books of
the Borrowers as the owner thereof, as further inducement of Secured Party to
make the Loan, from and after the occurrence of an Event of Default and during
the continuance thereof, Borrowers shall comply with instructions originated by
Secured Party without further consent or action by the registered owner thereof;
provided, further that, at no time during the term of this Agreement, shall
Borrowers issue certificated securities of Borrowers with regard to ownership
interests in either Borrower; and

 

(j)            to permit Secured Party, at Borrowers’ cost and expense, to
obtain periodic lien searches, no more frequently than quarterly.

 

ARTICLE IV
DEFAULT AND REMEDIES

 

4.1.         Events of Default.  The occurrence of any of the following events
shall constitute an event of default under the terms of this Agreement (an
“Event of Default”):

 

3

--------------------------------------------------------------------------------


 

(a)           any representation or warranty of Borrowers contained herein or
otherwise made in connection with the transactions contemplated by this
Agreement shall be false or misleading in any material respect on the date as of
which made;

 

(b)           Borrowers shall fail to perform or observe any of the terms,
provisions, covenants, conditions, agreements or obligations contained in this
Agreement within any time periods specified in the Loan Agreement; or

 

(c)           an “Event of Default” shall occur and be continuing under the Loan
Agreement.

 

4.2.         Remedies.  Upon the occurrence of an Event of Default and during
the continuance thereof Secured Party may and without notice to or demand on
Borrowers and in addition to all rights and remedies available to Secured Party
under the terms of this Agreement and the other Loan Documents do any one or
more of the following:

 

(a)           foreclose or otherwise enforce Secured Party’s security interests
in any manner permitted by law, or provided for in this Agreement;

 

(b)           extend the time of payment of, compromise, or settle for cash,
credit, or otherwise upon any terms, any part or all of the Collateral;

 

(c)           take possession of, and require Borrowers to endorse in the name
of Secured Party, as appropriate, any notes, checks, money orders, drafts, cash,
insurance payments, and any other instruments received in payment of the
Collateral, or any part thereof; collect, sue for, and give satisfactions for,
monies due on account of the Collateral; and withdraw any claims, suits, or
proceedings pertaining to, or arising out of Borrowers’ and/or Secured Party’s
right to the Collateral;

 

(d)           recover from Borrowers all costs and expenses including, without
limitation, attorneys’ fees, incurred or paid by Secured Party in exercising any
right, power or remedy provided by this Agreement or under law;

 

(e)           if and to extent the Collateral includes Accounts, notify the
Accounts and contract parties obligated on any or all of the Collateral to make
payment thereof directly to Secured Party and Secured Party may take control of
all proceeds including, without limitation, all Cash collected of any such
Collateral, all of which rights Secured Party may exercise at any time. The cost
of such collection and enforcement, including attorneys’ fees and expenses,
shall be borne solely by Borrowers whether the same is incurred by Secured Party
or Borrowers.  If an Event of Default should occur and be continuing, Borrowers
will, upon receipt of all checks, drafts, cash and other remittances in payment
on the Collateral, deposit the same in a special Secured Party account
maintained with a bank of Secured Party’s choice, over which Secured Party also
has the power of withdrawal.

 

4.3.         Additional Remedies.  If an Event of Default should occur at a time
when Secured Party has a security interest in Borrowers’ Accounts, during the
continuance of any such Event of Default, no discount, credit, or allowance
shall be granted by either Borrower to any Account or contract party and no
return of merchandise other than in the ordinary course of the

 

4

--------------------------------------------------------------------------------


 

business of Borrowers shall be accepted by Borrowers without Secured Party’s
consent, which consent shall be not withheld if Borrowers, pursuant to the Loan
Agreement obligating Borrowers to obtain the following consent, secure the
consent thereto of any lenders having a senior security interest therein.
Secured Party may, after and during the continuance of such Event of Default and
subject to the limitations on its rights with respect to the Accounts of
Borrowers as set forth in this Section 4.3, settle or adjust disputes and claims
directly with Account contract parties for amounts and upon terms that Secured
Party considers advisable, and in such cases Secured Party will credit the Loan
Obligations with the net amounts received by Secured Party, after deducting all
of the expenses incurred by Secured Party it being understood and agreed that
Secured Party shall have no rights under this Section 4.3 unless it has a
security interest in the Accounts and, even then, any such rights shall be
subject to the rights of any lenders holding a senior security interest
therein.  Borrowers agree to indemnify and defend Secured Party and hold it
harmless with respect to any claim or proceeding arising out of any matter
related to collection of Collateral.

 

ARTICLE V
MISCELLANEOUS

 

5.1.         Uniform Commercial Code Filings.  Secured Party is hereby
authorized, without further action of Borrowers, and in its own name and on
behalf of Borrowers, to file any and all financing statements under the Uniform
Commercial Code as in effect from time-to-time in the applicable state relating
to all or any part of the Collateral (the “UCC”) and other documents deemed by
Secured Party to be necessary to protect Secured Party’s interests in the
Collateral. Secured Party agrees to provide Borrowers with a copy of, and the
right to review and comment, each financing or continuation statement prior to
the filing thereof; provided, however, that if Borrowers fail to respond to such
proposed filing within seven (7) business days of its deemed receipt, the rights
of Borrowers under this Section 5.1 shall expire.

 

5.2.         Further Assurances.  At any time and from time to time, at the
expense of Borrowers, Borrowers promptly shall execute and deliver all further
instruments and documents, and will take all further action, that may be
necessary or desirable, or that Secured Party may request, in order to perfect
and protect the pledge and grant of security interest made by this Agreement or
to enable Secured Party to exercise and enforce its rights and remedies under
this Agreement with respect to any Collateral.

 

5.3.         Cumulative Rights.  The rights, powers and remedies of Secured
Party under this Agreement shall be in addition to all rights, powers and
remedies available to Secured Party at law or in equity or by virtue of any of
the Note, the other Loan Documents or any other agreement contemplated hereunder
or thereunder, all of which rights, powers and remedies shall be cumulative and
may be exercised successively or concurrently without impairing Secured Party’s
security interests in the Collateral.  It is intended that this clause shall be
broadly construed so that all remedies herein provided or otherwise available to
Secured Party shall continue to be each and all available to Secured Party until
the full and final satisfaction of the Loan Obligations.

 

5

--------------------------------------------------------------------------------


 

5.4.         Collateral Duties.  Secured Party shall have no custodial or
ministerial duties to perform with respect to Collateral pledged except as set
forth herein; and by way of explanation and not by way of limitation, absent
gross negligence or willful misconduct, Secured Party shall incur no liability
for any of the following: (i) loss or depreciation of Collateral, (ii) failure
to present any paper for payment or protest, to protest or give notice of
nonpayment, or any other notice with respect to any Collateral, (iii) failure to
ascertain, notify Borrowers of, or take any action in connection with any
conversion, call, redemption, retirement or any other event relating to any of
the Collateral, or failure to notify any party hereto that Collateral should be
presented or surrendered for any such reason.  Borrowers acknowledge that
Secured Party is not an investment advisor or insurer with respect to the
Collateral and Secured Party has no duty to advise Borrowers of any actual or
anticipated changes in the value of the Collateral.

 

5.5.         Continuing Security Interest.  This Agreement shall create a
continuing security interest in the Collateral in accordance with its terms and
shall remain in full force and effect until full and final satisfaction of the
Loan Obligations.  This Agreement shall terminate automatically and without the
need for either party to execute any further documents or take any further
action and be of no further force and effect upon the full and final
satisfaction of the Loan Obligations by Borrowers.

 

5.6.         Waiver.  Exercise or omission to exercise any right of Secured
Party shall not affect any subsequent right of Secured Party to exercise the
same.  No course of dealing between Borrowers and Secured Party or any delay on
Secured Party’s part in exercising any rights shall operate as a waiver of any
of Secured Party’s rights.  No waiver of any Event of Default under this
Agreement or any of the other Loan Documents shall be valid unless in writing
and signed by Secured Party nor shall any such waiver extend to or shall affect
any subsequent or other existing Event of Default or shall impair any rights,
remedies or powers of Secured Party in respect thereof.

 

5.7.         Headings.  The headings of the Sections of this Agreement are for
convenience of reference only, are not to be considered a part hereof, and shall
not limit or otherwise affect any of the terms hereof.

 

5.8.         Survival of Covenants.  All covenants, agreements, representations
and warranties made herein and in certificates or reports delivered by Borrowers
pursuant hereto and all other information heretofore or hereafter supplied by
Borrowers to Secured Party in connection with the Loan and Borrowers, whether
written or unwritten, shall be deemed to have been material and relied on by
Secured Party, notwithstanding any investigation made by or on behalf of Secured
Party, and shall survive the execution and delivery to Secured Party of the Note
and this Agreement.

 

5.9.         Notices, etc.  Any notice or other communication required or
permitted to be given by this Agreement or by applicable law shall be given as
described in the Loan Agreement.

 

5.10.       Benefits.  All of the terms and provisions of this Agreement shall
bind and inure to the benefit of the parties hereto and their respective
successors and assigns.  No Person other than Borrowers or Secured Party shall
be entitled to rely upon this Agreement or be entitled to the benefits of this
Agreement.

 

6

--------------------------------------------------------------------------------


 

5.11.       Supersedes Prior Agreements; Counterparts.  This Agreement and the
Loan Documents referred to herein supersede and incorporate all representations,
promises, and statements, oral or written, made by Secured Party in connection
with the Loan.  This Agreement may not be varied, altered, or amended except by
a written instrument executed by an authorized officer of each of Secured Party
and Borrowers.  This Agreement may be executed in any number of counterparts,
each of which, when executed and delivered, shall be an original, but such
counterparts shall together constitute one and the same instrument.

 

5.12.       Construction of Provisions of this Agreement.  Secured Party has not
agreed to make any loan other than that specifically described herein.  All
requirements herein shall be deemed material to Secured Party.  Except as
specified herein, all conditions and requirements must be satisfied by Borrowers
prior to the Closing Date.  Except as specified herein, whenever this Agreement
refers to a matter being “satisfactory” to Secured Party, subject to Secured
Party’s “approval” or “consent,” at Secured Party’s “option,” at Secured Party’s
“determination,” “required” by Secured Party, at Secured Party’s “request,” as
Secured Party shall “deem necessary,” or similar terminology, it is deemed that
each of the aforesaid shall be in the sole discretion of Secured Party, and if
any term or condition requires Secured Party’s approval, consent, or
satisfaction (the “Secured Party’s Approval”), Secured Party’s Approval shall
not be implied, but shall be evidenced only by a written notice from Secured
Party specifically addressed to the particular requirement or condition and
expressing Secured Party’s Approval. Loan Agreement.

 

5.13.       Loan Agreement. The parties hereby acknowledge that the security
interests granted herein are subject to the terms of the Loan Agreement

 

5.14.       Controlling Law.  THE PARTIES HERETO AGREE THAT THE
VALIDITY, INTERPRETATION, ENFORCEMENT AND EFFECT OF THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
JERSEY AND THE PARTIES HERETO SUBMIT (AND WAIVE ALL RIGHTS TO OBJECT) TO
NON-EXCLUSIVE PERSONAL JURISDICTION IN THE STATE OF NEW JERSEY, FOR THE
ENFORCEMENT OF ANY AND ALL OBLIGATIONS UNDER THE LOAN DOCUMENTS EXCEPT THAT IF
ANY SUCH ACTION OR PROCEEDING ARISES UNDER THE CONSTITUTION, LAWS OR TREATIES OF
THE UNITED STATES OF AMERICA, OR IF THERE IS A DIVERSITY OF CITIZENSHIP BETWEEN
THE PARTIES THERETO, SO THAT IT IS TO BE BROUGHT IN A UNITED STATES DISTRICT
COURT, IT SHALL BE BROUGHT IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT
OF NEW JERSEY OVER SHREWSBURY, NEW JERSEY OR ANY SUCCESSOR FEDERAL COURT HAVING
ORIGINAL JURISDICTION.

 

5.15.       Waiver of Jury Trial.  .  TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF BORROWERS HEREBY WAIVE ANY RIGHT IT THEY MAY HAVE TO A TRIAL BY JURY ON
ANY CLAIM, COUNTERCLAIM, SETOFF, DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING
OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT, THE LOAN DOCUMENTS OR THE LOAN,
OR (B) IN ANY WAY CONNECTED WITH OR PERTAINING OR RELATED

 

7

--------------------------------------------------------------------------------


 

TO OR INCIDENTAL TO ANY DEALINGS OF SECURED PARTY AND/OR BORROWERS WITH RESPECT
TO THE LOAN DOCUMENTS OR IN CONNECTION WITH THIS AGREEMENT OR THE EXERCISE OF
SUCH PARTY’S RIGHTS AND REMEDIES UNDER THIS AGREEMENT OR OTHERWISE, OR THE
CONDUCT OR THE RELATIONSHIP OF THE PARTIES HERETO, IN ALL OF THE FOREGOING CASES
WHETHER NOW EXISTING OR HEREAFTER ARISING AND WHETHER SOUNDING IN CONTRACT, TORT
OR OTHERWISE.  EACH OF BORROWERS AGREE THAT THE LENDER MAY FILE A COPY OF THIS
AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY, AND
BARGAINED AGREEMENT OF BORROWERS AND SECURED PARTY IRREVOCABLY TO WAIVE ITS
RIGHTS TO TRIAL BY JURY AS AN INDUCEMENT FOR SECURED PARTY TO MAKE THE LOAN AND
THAT, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY DISPUTE OR CONTROVERSY
WHATSOEVER BETWEEN BORROWERS AND SECURED PARTY SHALL INSTEAD BE TRIED IN A COURT
OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

 

*          *          *

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first above written.

 

 

BORROWERS:

 

 

 

CSCC PROPERTY HOLDINGS, LLC, a Georgia limited liability company

 

 

 

By:

/s/ Christopher F. Brogdon

 

Name:

Christopher F. Brogdon

 

Title:

Manager

 

 

 

 

CSCC NURSING, LLC, a Georgia limited liability company

 

 

 

 

By:

/s/ Christopher F. Brogdon

 

Name:

Christopher F. Brogdon

 

Title:

Manager

 

 

 

 

SECURED PARTY:

 

 

 

 

CONTEMPORARY HEALTHCARE FUND I, L.P., a Delaware limited partnership

 

 

 

 

By:

CHC-GP, LLC, a Delaware limited liability company

 

Its:

General Partner

 

 

 

 

 

By:

/s/ Eric Smith

 

 

 

Eric Smith

 

 

 

Member

 

 

SIGNATURE PAGE TO SECURITY AGREEMENT — ADCARE - AR

 

--------------------------------------------------------------------------------